Citation Nr: 1829135	
Decision Date: 05/23/18    Archive Date: 06/05/18

DOCKET NO.  08-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a chronic low back strain, currently evaluated as 10 percent disabling prior to March 24, 2012, as 20 percent disabling from March 24, 2012 to October 9, 2017, and as 40 percent disabling thereafter. 

2.  Entitlement to an increased evaluation for radiculopathy, left lower extremity, currently evaluated as 20 percent disabling from March 24, 2012 to October 9, 2017 and as 40 percent disabling thereafter. 

3.  Entitlement to an increased evaluation for radiculopathy, right lower extremity, currently evaluated as 10 percent disabling from July 26, 2011 to February 13, 2014 and as 20 percent disabling thereafter. 

4.  Entitlement to a separate, compensable rating for erectile dysfunction associated with chronic low back strain, currently evaluated as noncompensable from October 9, 2017. 

5.  Entitlement to a separate rating for voiding dysfunction associated with chronic low back strain.  
6. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1986, from September 1990 to June 1991, and from February 2003 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran testified at a video conference hearing before the Board.  While the matter was pending, the Veterans Law Judge (VLJ) who conducted the hearing retired.  Generally, the law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  Because the VLJ who conducted the November 2011 hearing has since retired, she cannot participate in the adjudication of the Veteran's claim.  As such, in June 2017, the Board sent the Veteran a letter requesting that he indicate whether he desired another opportunity to testify at a hearing before the Board before a new VLJ, or if he wanted the Board to proceed with the adjudication of his appeal.  In July 2017, the Veteran responded that he did not wish to appear at another hearing.  Therefore, the Board will proceed with addressing the appeal.  

In March 2012 and April 2014, the Board remanded the claim of entitlement to an increased rating for chronic low back strain for further evidentiary development.  In a December 2014 decision, the Board denied increased ratings for the Veteran's chronic low back strain, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, pursuant to an Amended Joint Motion for Partial Remand (AJMPR), the Court vacated the December 2014 Board decision with regard to the denial of an evaluation in excess of 10 percent for a chronic low back strain, prior to March 24, 2012 and an evaluation in excess of 20 percent beginning March 24, 2012.  The parties to the AJMPR determined that the Board erred in its determination that the duty to assist was satisfied because March 2012 and February 2014 VA examination reports were inadequate to support the Board's denial of increased evaluations for chronic low back strain, and directed that the Veteran be afforded a new VA examination.  In March 2016, the Board remanded the claim for the Veteran to be afforded a new VA examination.  

In September 2017, the Board again remanded the claim for the Veteran to be afforded a new VA examination.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In an October 2012 rating decision, the RO increased the evaluation for chronic low back strain to 20 percent, effective March 24, 2012.  In a December 2017 rating decision, the RO increased the evaluation for chronic low back strain to 40 percent, effective October 9, 2017 and increased the evaluation for radiculopathy, left lower extremity to 40 percent, effective October 9, 2017.  Applicable law mandates that when an appellant seeks a higher rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

In an October 2012 rating decision, the RO granted service connection for radiculopathy of the left lower extremity, evaluated as 20 percent disabling effective March 24, 2012.  In a January 2015 rating decision, the RO granted service connection for radiculopathy of the right lower extremity pursuant to the December 2014 Board decision, evaluated as 10 percent disabling from July 26, 2011 to February 13, 2014 and 20 percent thereafter.  In a December 2017 rating decision, the RO granted service connection for erectile dysfunction associated with chronic lumbar strain, evaluated as noncompensable effective October 9, 2017.  However, as lumbar radiculopathy and erectile dysfunction are not separate conditions from chronic low back strain but rather a progression of the disease, the Board has recharacterized the claims as claims for entitlement to increased ratings for lumbar radiculopathy of the left and right lower extremity and for erectile dysfunction, as reflected in the title page. 

The issue of entitlement to a TDIU due to service-connected chronic low back strain has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Thus, the issue has been added to the title page.



FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's chronic low back strain has been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less.  Unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine has not been shown.  

2.  From March 29, 2006 to February 21, 2008, signs and symptoms associated with left lower extremity radiculopathy most nearly approximated moderate incomplete paralysis of the sciatic nerve. Moderately severe incomplete paralysis of the sciatic nerve was not shown.  

3.  Since February 21, 2008, signs and symptoms of left lower extremity radiculopathy have most nearly approximated moderately severe incomplete paralysis of the sciatic nerve.  Severe incomplete paralysis with marked muscular atrophy has not been shown. 

4.  Since July 26, 2011, signs and symptoms of right lower extremity radiculopathy associated with the Veteran's chronic low back strain have most nearly approximated moderate incomplete paralysis of the sciatic nerve.  Moderately severe incomplete paralysis of the sciatic nerve has not been shown.  

5.  Since April 21, 2014, erectile dysfunction, resulting in the loss of use of a creative organ, has been associated with the Veteran's chronic low back strain.  Penile deformity has not been shown. 

6. Since October 9, 2017, the Veteran's chronic low back strain has been productive of voiding dysfunction.  Voiding dysfunction has been manifested by daytime voiding intervals between two and three hours, or awakening to void two times per month.  

7.  Since March 1, 2011, the Veteran's multiple service-connected disabilities have precluded him from securing or following a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. Throughout the pendency of the appeal, the criteria for an evaluation of 40 percent, but no higher, for the Veteran's chronic low back strain have been met.  
38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2017). 

2. From March 29, 2006 to February 21, 2008, the criteria for a rating of 20 percent for radiculopathy, left lower extremity, were met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

3.  Since February 21, 2008, the criteria for a rating of 40 percent for radiculopathy, left lower extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Codes 8520 (2017).

4.  Since July 26, 2011, the criteria for a rating of 20 percent for radiculopathy, right lower extremity, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2017).

5. Since April 21, 2014, the criteria for a noncompensable evaluation for erectile dysfunction associated with chronic low back strain have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 (2017).

6. Since April 21, 2014, the criteria for special monthly compensation for loss of use of a creative organ have been met.  38 U.S.C. §§ 1114(k), 5107 (2012); 
38 C.F.R. §§ 3.102, 3.350(a) (2017).

7.  Since October 9, 2017, the criteria for a separate evaluation of 10 percent, but no higher, for voiding dysfunction associated with chronic low back strain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.115a (2017).

8.  Since March 1, 2011, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2017).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  
38 C.F.R. §§ 4.1, 4.2 (2017); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2017).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to an Increased Rating for Chronic Low Back Strain

The Veteran is seeking a higher rating for his service-connected chronic low back strain.  He currently is in receipt of a 10 percent rating prior to March 24, 2012, a 20 percent rating from March 24, 2012 to October 9, 2017, and a 40 percent rating thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain.  

Pursuant to 38 C.F.R. § 4.71a, disabilities evaluated under Diagnostic Code 5237 may be rated either under the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  Lastly, a 100 rating is warranted where there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine.  Note 1 specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note 3 provides that in exceptional cases, an examiner may state that because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note 2.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note 4 provides that range of motion measurements are to be rounded to the nearest five degrees.

Note 5 defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Comparatively, under the formula for rating IVDS, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note 1 to the formula for rating IVDS based on incapacitating episodes defines an incapacitating episode as "a period of acute signs and symptoms due to [IVDS] that requires bed rest prescribed by a physician and treatment by a physician."

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

After careful review of the record, the Board finds that a rating of 40 percent for the Veteran's chronic low back strain is warranted throughout the pendency of the appeal.  

The Veteran was afforded a VA examination in December 2006.  The Veteran reported that he had sharp, moderate, intermittent back pain with continuous soreness.  He also endorsed radiating pain to the left hip with stiffness and weakness.  The Veteran experienced flare-ups once to twice per month that lasted all day and resulted in a 75 percent reduction in range of motion and function during the flare.  He endorsed back weakness and increased voiding frequency.  The Veteran stated that he was limited in how far he can walk and his job as a correctional officer is mostly sedentary.  During flare-ups, he has trouble putting on his socks but works through the pain.  He stated that he was unable to participate in recreational activities.  The examiner determined that the Veteran has not been incapacitated and prescribed bed rest in the last 12-month period due to his lumbar spine disability.  The examiner noted that forward flexion was limited to 80 degrees and extension was limited to 30 degrees with limitation due to moderate pain.  Right and left lateral flexion and right and left lateral rotation were limited to 30 degrees with limitation due to moderate to severe pain.  The Veteran was unable to demonstrate repetitive use due to moderate pain.  The examiner observed that the Veteran had normal muscle strength and deep tendon reflexes, no muscle atrophy, and a positive Lasegue sign. 

At a February 2008 VA examination, the Veteran denied urinary symptoms, fecal incontinence, erectile dysfunction, numbness, paresthesia, or leg/foot weakness.  However, he endorsed fatigue, decreased motion, stiffness, weakness, spasms, and pain of the lower back with radiating pain down the left leg.  The Veteran endorsed weekly flare-ups of severe pain that would last for hours.  They were precipitated by extended sitting, lying down, or mowing the lawn.  During a flare, he was unable to perform any activities.  The examiner observed that the Veteran had tenderness and guarding bilaterally and right-sided pain with motion.  He did not have muscle spasm, localized tenderness, or guarding severe enough to be responsible for an abnormal gait or spinal contour.  The Veteran did not exhibit muscle atrophy or abnormal muscle tone.  The examiner determined that the Veteran did not have lumbar spine ankylosis, had normal active and passive flexion, lateral rotation, and lateral flexion, and had no pain with active or passive range of motion or with repetitive use for those movements.  The Veteran did have pain with active and passive extension as well as with repetitive use and was limited to 28 degrees with pain and a positive Lasegue sign on the left side.  The Veteran had an impaired sensory examination of the left lower extremity.  The examiner also determined that the Veteran did not have ankylosis. 

At the November 2011 Board hearing, the Veteran reported that his lumbar range of motion had decreased and that his pain had increased.  The Veteran further stated that he was on medications for pain and flexibility during the examinations and that he believed that without those medications, he would not have been able to have the range of motion he had at the examinations.  He indicated that he retired from his job as correctional officer due to his low back disability and that when he was working he had to take pain medication to be able to perform job duties.  The Veteran endorsed increased pain with lateral flexion and back pain that is aggravated with extended standing, sitting, and side sleeping.  He also indicated that the bouncing and jostling from riding his lawn mower aggravated his back.  

Pursuant to the March 2012 Board remand, the Veteran was afforded another examination as his condition had worsened.  At the March 2012 examination, the Veteran reported that he experienced flare-ups after standing for more than 15 minutes, any twisting of the torso, missing steps or driving over bad bumps on the road.  The examiner observed that the Veteran's forward flexion was limited to 50 degrees but that painful motion began at 40 degrees.  Extension was limited to 10 degrees with painful motion, right and left lateral flexion was limited to 15 degrees with painful motion, and right and left lateral rotation were limited to 25 degrees and 20 degrees, respectively, with painful motion.  The Veteran had the same limitations with repetitive use.  Although the examiner determined that the Veteran did not have additional functional loss, he noted less movement than normal, excess fatigability, and pain on movement as contributing factors of disability.  The Veteran did not exhibit guarding or muscle spasm of the lumbar spine.  He had normal muscle strength and normal reflexes and sensation.  The examiner determined the Veteran had moderate radiculopathy of the left lower extremity, sciatic nerve, accompanied by mild intermittent pain, paresthesia, and numbness.  The Veteran did not have IVDS of the lumbar spine. 

The Veteran was afforded another VA examination in February 2014.  The Veteran endorsed daily moderate to severe pain of the low left lumbar area with radiation of pain and numbness down the right leg.  Flare-ups resulted in his back going out and having to be sedentary for the entire day.  He reported difficulty with long-term driving, climbing stairs, walking long distances, or prolonged standing due to pain.  He had difficulty lifting more than 40 pounds.  The examiner observed that the Veteran's forward flexion was limited to 75 degrees with painful motion and extension, right and left lateral flexion, and right and left lateral rotation were limited to 20 degrees, with painful motion.  The Veteran had no additional limitation of motion with repetitive use.  Contributing factors of disability included less movement than normal and pain on movement.  The examiner determined that the Veteran had localized tenderness or pain to palpation and muscle spasms resulting in abnormal gait or abnormal spine contour.  The Veteran had no muscle atrophy and had normal reflexes and sensation.  The examiner diagnosed the Veteran with moderate right lower extremity radiculopathy accompanied with moderate intermittent pain, paresthesia, and numbness.  The examiner determined the Veteran did not have ankylosis of the spine but did have IVDS with incapacitating episodes having a total duration of at least one week but less than the two weeks during the past 12 months.  

Pursuant to the November 2015 Court order and March 2016 Board decision vacating and remanding the December 2014 Board decision, the Veteran was afforded another examination in May 2017.  The Veteran reported that he has chronic, daily low back pain that radiated mostly down the left leg and at times requires a cane for ambulation.  He endorsed flare-ups that result in severe, shooting pain down the left leg, which occurred up to twice a week.  He also reported that his back locked up about once a month and lasts approximately half the day.  He stated that he had difficulty lifting items and performing home maintenance.  The examiner determined that the Veteran's forward flexion was limited to 70 degrees but that pain did not result in functional loss.  Extension was normal but the Veteran did exhibit pain.  The Veteran's right and left lateral rotation and lateral flexion were limited to 10 degrees each and 20 degrees each, respectively, with pain on motion.  There was no additional loss of function or range of motion with repetitive use testing.  The Veteran had mild lumbar tenderness but no guarding or muscle spasm.  The Veteran had positive left straight leg raising.  The examiner diagnosed the Veteran with mild right leg radiculopathy accompanied by mild intermittent pain and moderate left leg radiculopathy accompanied by severe intermittent pain and moderate paresthesias and numbness.  The examiner determined that the Veteran did not have ankylosis of the spine or IVDS that required bed rest prescribed by a physician in the past 12 months.  The Veteran required regular use of a cane.  

Pursuant to the September 2017 remand, the Veteran was afforded another examination in October 2017.  The Veteran endorsed pain, weakness, stiffness, and left leg numbness.  The examiner determined that the Veteran's forward flexion was limited to 42 degrees, extension to 12 degrees, right lateral flexion to 22 degrees, left lateral flexion to 13 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 20 degrees with pain noted and causing functional loss.  However, the Veteran had additional limitation with repetitive use testing, including forward flexion limited to 15 degrees, with additional factors of pain, fatigue, weakness, lack of endurance, and incoordination.  Additional factors contributing to disability include less movement than normal, disturbance of locomotion, and interference with sitting and standing.  The examiner explained that decreased range of motion and pain causes difficulty with walking, standing, and siting.  He had no muscle atrophy, had normal reflexes and sensation, but had positive left straight leg raising.  The examiner diagnosed the Veteran with moderate right leg radiculopathy accompanied by moderate intermittent pain and severe left leg radiculopathy accompanied by severe intermittent pain and moderate paresthesias and numbness.  The examiner determined that the Veteran did not have IVDS or ankylosis of the spine but did have other neurologic abnormalities related to his low back disability, specifically erectile dysfunction and increased voiding frequency.  He required constant use of a cane.  The examiner also opined that although the Veteran's initial range of motion measurements were minimal, they worsened with repetitive movement.  The examiner further opined that decreased range of motion, fatigability, and pain during maneuvers, the Veteran's range of motion would be further reduced and he would experience greater pain during a flare-up.  

As the November 2015 AJMPR found the May 2012 and February 2014 VA examinations inadequate, and the Board found the May 2017 VA examination inadequate in its September 2017 remand, the Board will now proceed to use the October 2017 VA examination to adjudicate the claim in the light most favorable to the Veteran.

To the extent that the foregoing reflects active range of motion of the low back in weight-bearing conditions but did not include findings related to passive range of motion, or range of motion in nonweight-bearing conditions, the Board finds these deficiencies to be nonprejudicial.  Passive range of motion is the amount of motion possible when an examiner moves a body part with no assistance from the individual being evaluated.  It is usually greater than active range of motion because the integrity of the soft tissue structures does not dictate the limits of movement.  Comparisons between passive range of motion and active range of motion provide information about the amount of motion permitted by the associated joint structures (passive range of motion) relative to the individual's ability to produce motion at a joint (active range of motion).  CYNTHIA NORKIN & D. JOYCE WHITE, MEASUREMENT OF JOINT MOTION: A GUIDE TO GONIOMETRY 8-9 (2016).  

Testing the joint under weight-bearing conditions involves movement of the body against gravity.  J. Randy Jinkins, Upright, Weight-bearing, Dynamic-kinetic Magnetic Resonance Imaging of the Spine: Initial Results, 15 J. Eur. Radiol. 1815 (2005).  When evaluating range of motion of the spine, testing in weight-bearing conditions refers to testing in positions other than that of recumbency, i.e., standing.  Id.  When evaluating the effect of a spinal disability's impact on range of motion, it is preferable to test in weight-bearing conditions because testing in nonweight-bearing conditions underestimates the degree of spinal pathology.  Id. at 1823.

Here, there is no indication that the structural integrity of the vertebrae is compromised, such that passive range of motion in this case would be more limited than active.  As such, the Board concludes that the absence of findings related to passive range of motion is not prejudicial, and the Board will evaluate the Veteran's range of motion of the spine using the available findings related to active range of motion.  The Board also finds that as testing in weight-bearing conditions is more demonstrative of the degree of spinal pathology, the absence of findings related to range of motion under nonweight-bearing conditions also is not prejudicial, and that the findings of record are adequate for adjudicative purposes.

Based on review of the foregoing, the Board finds that throughout the pendency of the appeal the disability picture for the Veteran's chronic low back strain most closely approximates the criteria for a 40 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

In finding that a rating higher than 40 percent is not warranted, the Board has considered the Veteran's descriptions of his back symptoms, both during medical evaluations and in correspondence he has submitted to VA.  It acknowledges that his symptoms, including symptoms of pain, stiffness, weakness, fatigue, muscle spasms, or incoordination limit his activities overall.  Although the October 2017 examination findings reflect that the Veteran's forward flexion was limited to 15 degrees with pain on motion, the evidence does not show unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.
 
The Board has also considered whether evaluating the Veteran's disability under the Formula for Rating IVDS based on Incapacitating Episodes ("IVDS Formula") would be more beneficial to him.  However, a note to the IVDS Formula defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, IVDS Formula, Note 1.  The record does not indicate, nor does the Veteran assert, that he was prescribed bed rest by a physician at any point or had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, thereby by precluding application of the IVDS Formula.

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his low back strain.  The Veteran is competent to report his own observations with regard to the severity of his lumbar spine disability, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the ratings assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals, which documented no evidence of unfavorable ankylosis or IVDS resulting in bed rest prescribed by a physician, are of greater probative weight than the Veteran's more general lay assertions.

In sum, the Board finds that a rating of 40 percent for the Veteran's chronic low back strain is warranted throughout the pendency of the appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C. 
§ 5107(b).


Entitlement to Increased Ratings for Bilateral Lumbar Radiculopathy

Next, the Board considers whether higher ratings are warranted for an associated neurological disorder.  Note 1 to the General Rating Formula provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  As radiculopathy is a progression of chronic low back strain, the current appeal period before the Board for radiculopathy of the left lower extremity begins on July 31, 2005, the date VA received the Veteran's claim for an increased rating for chronic low back strain plus the one-year look back period.  Gaston v. Shinseki, 605 F.3d 979 (2010).  Here, the Board finds that the 20 percent rating for radiculopathy of the left lower extremity is warranted from March 29, 2006 to February 21, 2008, and 40 percent thereafter.  As for radiculopathy of the right lower extremity, the Board finds that a 20 percent rating is warranted from July 26, 2011. 

Throughout the pendency of the appeal, the Veteran has reported back pain that radiates down his left hip and leg.  Post-service treatment records show that the Veteran was first diagnosed with left sciatica on March 29, 2006.  An October 2006 private treatment note documents intermittent left sciatica and complaints of radiating pain into his left hip and leg.  At the February 2008 VA examination, the Veteran reported moderate, throbbing pain that radiated to his left leg on a daily basis.  Sensory examination of the Veteran's lower extremities reflected impaired sensation to pinprick and light touch of the left leg.  VA treatment records also document physical therapy for his chronic pain as well as complaints of left leg numbness and tingling throughout the appeal period.  Although the Veteran had normal reflexes and sensation at the March 2012 VA examination, the examiner diagnosed the Veteran with moderate, chronic left radiculopathy and mild intermittent pain, paresthesias, and numbness.  Subsequent treatment records document worsening symptoms of left sided radiculopathy.  

At the May 2017 VA examination, the examiner documented left sided radiculopathy since 2006.  The Veteran reported severe, shooting, quick pain down the left leg that occurs twice per week.  The examiner determined that the Veteran had absent deep tendon reflexes of both legs and moderate left lower extremity with severe intermittent pain, moderate paresthesias, and moderate numbness.  At the October 2017 VA examination, the examiner determined the Veteran had severe left lower extremity radiculopathy with severe intermittent pain, moderate paresthesias, and moderate numbness. 

As for right leg radiculopathy, post-service treatment records show that the Veteran first reported low back pain distribution to the right lower extremity at a July 26, 2011 private treatment visit.  The Veteran had positive straight leg raising of the right side and was diagnosed with right lumbosacral radiculopathy.  Treatment notes reflect that the Veteran had progressively worsening back pain including radiating pain to his right leg.  

Although the March 2012 VA examiner did not diagnose the Veteran with right lower extremity radiculopathy, at the February 2014 VA examination the Veteran was diagnosed with moderate right lower extremity radiculopathy with moderate intermittent pain, paresthesias, and numbness.  Although May 2017 examiner determined that the Veteran had mild radiculopathy of the right lower extremity, he also determined that the Veteran had absent deep tendon reflexes for the bilateral legs.  The October 2017 examiner determined the Veteran had moderate right lower extremity radiculopathy.

The Veteran's condition for both legs is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for paralysis of the sciatic nerve.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis, 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy, and an 80 percent evaluation is assigned with complete paralysis.  Id.

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In this case, the evidence reflects that the Veteran's left leg symptoms best approximate worsening incomplete paralysis of the sciatic nerve, warranting a 20 percent rating prior to February 21, 2008 and a 40 percent rating thereafter under Diagnostic Code 8520.  Specifically, there were no objective manifestations of radiculopathy in the left leg extremity prior to February 21, 2008.  For example, although he reported radiating pain into the left leg, the Veteran did not display any loss of muscle strength, muscle atrophy, decreased reflexes, or decreased sensation in the left leg, such that a rating in excess of 20 percent would be warranted for the left leg prior to February 21, 2008.  As the record does not support evidence of severe incomplete paralysis of the left leg with muscle atrophy since February 21, 2008, a rating in excess of 40 percent is not warranted.  

As for right leg radiculopathy, the evidence reflects that the Veteran's right leg symptoms best approximate moderate incomplete paralysis of the sciatic nerve, warranting a 20 percent rating since July 26, 2011 under Diagnostic Code 8520.  The Veteran has consistently and credibly reported pain radiating to his right leg since July 2011.  The February 2014 and October 2017 VA examiners noted moderate radiculopathy and VA examination reports documented mild to moderate intermittent pain, paresthesias, and numbness of the right leg.  A rating in excess of 20 percent for radiculopathy of the right lower extremity is not warranted because the record lacks evidence that symptoms more closely approximate moderately severe pain.

Entitlement to a Separate Compensable Rating for Erectile Dysfunction

Next, the Board considers whether higher ratings are warranted for associated erectile dysfunction.  Note 1 to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  Service connection for erectile dysfunction was granted by the RO in a December 2017 rating decision, which assigned an initial noncompensable disability rating, effective October 9, 2017, the date of the VA examination.  The October 2017 VA examiner determined that the Veteran' erectile dysfunction was due to his lumbar radiculopathy, a progression of the Veteran's chronic low back strain.  However, medical evidence shows that the Veteran was initially diagnosed and treated for erectile dysfunction as early as April 21, 2014.  As such, service connection for the Veteran's erectile dysfunction is warranted as of the date it was factually ascertainable, April 21, 2014.  

Erectile dysfunction has been rated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, which provides a single 20 percent disability rating where the evidence shows deformity of the penis with loss of erectile power.  There is no schedular rating for loss of erectile power alone.  Where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a noncompensable percent rating is assigned when the requirements for a compensable disability rating are not met.  38 C.F.R. § 4.31. 

After reviewing all the evidence, lay and medical, the Board finds that, for the entire rating period from April 21, 2014, the service-connected erectile dysfunction has been manifested by loss of erectile power, but not by a penis deformity.  The October 2017 VA examination report shows that the Veteran has loss of erectile power for which he takes medication; however, the VA examination report does not reflect a penis deformity.  The Veteran does not assert and the record does not otherwise indicate that the Veteran has a penis deformity.  In fact, at the October 2017 VA examination, the Veteran reported he had normal penile and testicular anatomy with no deformity or abnormality. 

Under Diagnostic Code 7522, the loss of erectile power without penis deformity does not warrant a compensable rating (aside from special monthly compensation which the Veteran is already receiving).  38 C.F.R. § 4.115b.  For these reasons, the Board finds that the criteria for a compensable rating for erectile dysfunction have not been met. Id.  As such, the appeal for a compensable disability rating for erectile dysfunction must be denied.  However, the evidence of record reflects that the Veteran's erectile dysfunction became factually ascertainable on April 21, 2014.  As such, the Board finds that a noncompensable rating is warranted as of that date.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.115b.

Relatedly, the Veteran has also been awarded special monthly compensation based on loss of use of a creative organ since October 9, 2017.  The December 2017 rating decision granted this benefit on the basis of erectile dysfunction related to his service-connected chronic low back strain.  The effective date was assigned based on the date of the October 2017 VA examination.  However, because the condition has remained extant since April 21, 2014, special monthly compensation is warranted since that date.  38 C.F.R. § 3.350(a); see also Swain v. McDonald, 27 Vet. App. 219, 224 (2015); Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); accord Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  Accordingly, SMC for loss of use of a creative organ, specifically erectile dysfunction, is warranted from April 21, 2014.  See 38 C.F.R. § 3.350(a)(1).

Entitlement to a Separate Compensable Rating for Voiding Dysfunction

The Board now turns to whether a separate rating for voiding dysfunction is warranted.  Note 1 to the General Rating Formula provides that associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  In this case, the Board notes that the October 2017 VA examiner noted that the Veteran had voiding dysfunction due to his chronic low back strain and radiculopathy.  As such, the Board finds that the assignment of a separate rating for voiding dysfunction is warranted as of October 9, 2017, the date the condition became factually ascertainable.  

Voiding dysfunction is rated as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  Urine leakage requiring the wearing of absorbent materials that must be changed less than two times per day warrants a 20 percent rating.  A 40 percent rating is warranted when the wearing of absorbent materials which must be changed two to four times per day is required.  A 60 percent rating is warranted where the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is required.  38 C.F.R. § 4.115a. 

Urinary frequency involving a daytime voiding interval between two and three hours, or; awakening to void two times per night, warrants a 10 percent rating.  Urinary frequency involving a daytime voiding interval between one and two hours, or; awakening to void three to four times per night, warrants a 20 percent rating.  A daytime voiding interval less than one hour, or; awakening to void five or more times per night, warrants a 40 percent rating.  38 C.F.R. § 4.115a.

For a rating based on obstructed voiding, a 0 percent rating requires obstructive symptomatology with or without stricture disease requiring periodic dilatation one to two times per year.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished flow rate (less than 10 cc/second);            (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a.

At the October 2017 VA examination, the examiner determined that the Veteran had urinary leakage but did not require the wearing of absorbent materials.  The Veteran's voiding dysfunction caused increased urinary frequency characterized by daytime voiding interval between two and three hours and nighttime awakening to void two times.  The examiner also determined that the Veteran's voiding dysfunction was also characterized by marked obstructive voiding symptomatology to include marked hesitancy, markedly slow stream, and markedly weak stream.  However, the Veteran did not have stricture disease nor did he require dilation one to two times per year.  Additionally, the Veteran's obstructive voiding symptoms were not accompanied by post void residuals greater than 150 cc, uroflowmetry peak flow rate less than 10 cc/second, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilation every two to three months.  He did not require intermittent or continuous catheterization.  

Based on review of the foregoing, the Board concludes that the voiding dysfunction associated with chronic low back strain supports the assignment of a 10 percent rating, and not higher, since October 9, 2017.  See 38 C.F.R. §§ 4.115a. In order to warrant a 20 percent rating based on urinary frequency, there must be evidence of that he had daytime voiding intervals between one and two hours and nighttime awakening to void three to four times.  38 C.F.R. § 4.115a.  Here, the VA examiner only noted increased urinary frequency that resulted in daytime voiding intervals between two and three hours and nighttime awakening to void two times.  The examiner determined that the Veteran did not require use of absorbent materials or of an appliance.  Significantly, the Veteran has not contended otherwise.  As such, a 20 percent rating for use of absorbent materials which must be changed less than two times per day, is not warranted.  The evidence does not reflect that the Veteran had obstructed voiding resulting in urinary retention requiring intermittent or continuous catheterization, as contemplated by the 30 percent rating for obstructive voiding.  As such, the criteria for the assignment of a rating in excess of 10 percent for voiding dysfunction is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.115a. 

Entitlement to a TDIU

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  At the outset, the Board notes, pursuant to the grants of increased ratings herein, the criteria for a schedular TDIU rating were met effective from August 16, 2010.  The Veteran's combined schedular rating was 90 percent as of that date. 

The remaining question is whether the Veteran's service-connected disabilities preclude him from securing and following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  For a veteran to prevail on a TDIU claim, the record must reflect some factor that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Consideration may be given to the veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  Applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  The Federal Circuit's decision in Geib governs the adjudication of this appeal.  See Chisem v. Brown, 8 Vet. App. 374, 375 (1995). 

In an April 2013 TDIU application, the Veteran reported that he completed high school and worked as a Corrections Officer for the Alabama Department of Corrections from June 1987 through February 2011.  He indicated that he became too disabled to work on March 1, 2011 due to his service-connected back, right knee, and left elbow disabilities and his service-connected posttraumatic stress disorder (PTSD).  The Veteran stated that due his disabilities he could not concentrate at work and missed too much work.  He was forced to medically retire. 

December 2010 buddy statements, submitted in conjunction with his claim for PTSD, reflect that the Veteran had become verbally and physically abusive towards inmates and had become a security concern. 

Social Security Administration records note that the Veteran was found unable to work due to his low back condition and was granted disability benefits effective March 1, 2011. 

At an August 2011 VA PTSD examination, the examiner determined that the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran was found to have anxiety, disturbances of motivation and mod, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The March 2012 VA examiner opined that the Veteran's chronic low back strain impacted his ability to work.  The examiner explained that the Veteran's low back pain worsened with standing, bending, and twisting, which were necessary to perform his duties as a prison guard.  As such, he had to retire due to his inability to perform his job.  The February 2014 VA examiner also opined that the Veteran was not able to perform strenuous physical duties secondary to his lumbar spine condition.  The May 2017 examiner also opined that the Veteran's back condition impacted his ability to work as it would impair load-bearing activities.  The October 2017 examiner noted that the Veteran could not stand or sit for extended periods due to bilateral leg numbness and back pain. 

The Board finds that since March 1, 2011, the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his combined service-connected disabilities.  Given the Veteran's level of education, his primary employment history as a correction officer, and his level of disability due to his chronic low back strain, bilateral radiculopathy, and PTSD, the Board finds that the combined effects of those disabilities make it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  It is unlikely that the Veteran would find a work environment that would allow him to miss multiple days due to his pain or PTSD symptoms, or have reduced duties due to his service-connected disabilities.  Specifically, the Board finds that the symptoms described by the Veteran, and noted by the examiners, due to his multiple service-connected disabilities render him unemployable.  Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran is unemployable due to the effects of his service-connected disabilities.  Therefore, entitlement to a TDIU is granted, effective March 1, 2011, the date the Veteran stopped working.



ORDER

An evaluation of 40 percent, but no higher, for chronic low back strain is granted from July 31, 2006. 

An evaluation of 20 percent, but no higher, for radiculopathy, left lower extremity, is granted from March 29, 2006 to February 21, 2008.

An evaluation of 40 percent, but no higher, for radiculopathy, left lower extremity, is granted from February 21, 2008.

An evaluation of 20 percent, but no higher, for radiculopathy, right lower extremity, is granted from July 26, 2011.

A separate noncompensable evaluation for erectile dysfunction associated with chronic low back strain is granted from April 21, 2014.  

Special monthly compensation for loss of use of a creative organ is granted from April 21, 2014.

A separate evaluation of 10 percent, but no higher, for voiding dysfunction associated with chronic low back strain is granted from October 9, 2017.  

A TDIU due to service-connected disabilities is granted from March 1, 2011.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


